The plaintiff seeks specific performance from the defendant John D. Smith under an option to purchase a gasoline station property contained in a lease dated May 8, 1951, from Smith’s grantor, Earl C. Beauregard. The defendant Margaret Bandzul, trustee, acquired title to the property from John D. Smith on October 21, 1965, and leased it to John D. Smith on October 18, 1966. All of the transactions were duly recorded. The defendants appeal from a decree of the Superior Court ordering specific performance. The sole issue is whether the plaintiff properly exercised its option by giving the notice required under the terms of the lease. The trial judge ruled “that the . . . [plaintiff’s] telegram dated June 1, 1966, and the . . . [plaintiff’s] letter dated July 7, 1966, directed to the . . . [defendant] Smith effectively and validly exercised the . . . [plaintiff’s] option to purchase the property . . . under the terms and conditions contained in the lease of May 8, 1951.” The judge’s findings of fact were ample to support his ruling. There was no errai. Bishop v. Eaton, 161 Mass. 496. Berman v. Coakley, 257 Mass. 159, 162. See Durkin v. Siegel, 340 Mass. 445.

Decree affirmed with costs of appeal to the plaintiff.